Citation Nr: 0328942	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On July 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service combat stressors.  The 
stressors occurred while he was serving 
as a Cook with the Headquarters & 
Headquarters Company, 588th Engineer 
Battalion, in the Republic of Vietnam 
from January 27, 1968, to October 2, 
1968, and while he was serving as a Cook 
with Company "C", 588th Engineering 
Battalion, in the Republic of Vietnam 
from October 3, 1968 to January 16, 1969.  
The alleged stressors are as follows:

	A.  In Tay Ninh, the area came under 
mortar attacks; 

	B.  The area was subjected to sniper 
fire; 

	C.  During the Tet Offensive, 
January and February 1968, he was in 
active combat at Black Virgin Mountain 
near the Cambodian border; 

	D.  The sustained an eye injury in a 
gas attack and was medivaced to Cu Chi 
for treatment of temporary blindness; 

	E.  The veteran was assigned to 
"C" Company, 588th Engineer Battalion, 
an all-combat company that received 
mortar rounds at least three time a day; 
that he witnessed men killed in his unit, 
and attended memorial funerals; that he 
was once pinned down; and that on one 
occasion nine (9) enemy suicide troops 
got through into their secured area and 
bobby-trapped the area.  

The RO should also provide USASCRUR with 
copies of all administrative and 
personnel records of the veteran showing 
service dates, duties, and units of 
assignment during his first period of 
active service from July 1967 to July 
1970, including his service in the 
Republic of Vietnam from January 1968 to 
January 1969.  In addition to verifying 
the veteran's claimed stressors, ask that 
USASCRUR provide complete copies of 
Operations Reports-Lessons learned for 
the 588th Engineering Battalion covering 
the entire period from January 1968 
through January 1969, inclusive.

2.  When the above actions have been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  A 
complete VA PTSD examination by a Board 
of two VA psychiatrists who are qualified 
to evaluate and diagnose PTSD, and who 
have not previously treated or examined 
the veteran.  The examiners must review 
the veteran's complete claims folders, 
including his service medical records 
from all periods of active service, his 
service personnel and administrative 
records from his first period of active 
service, and all VA outpatient records 
and examination reports prior to their 
examinations, and the requested 
examination report should utilize the 
revised Initial PTSD worksheets.  Send 
the claims folder to the examiners for 
review prior to their examinations.  All 
necessary and appropriate diagnostic 
procedures and psychological testing 
should be performed, including PTSD 
subscales.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
report provided by the USASCRUR, the 
service medical and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressor(s) detailed in the 
USASCRUR report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusions.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), and 
explain what the assigned score means.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



